 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   MILTON WEITZER,                         Case No. CV 18-10161-GW-DFMx

12                      Plaintiff,

13         v.                                  ORDER TO DISMISS WITH
                                               PREJUDICE
14   PRINCESS CRUISE LINES, LTD,
     et al.,
15
                        Defendants.
16

17

18
           Based upon the stipulation between the parties and their respective counsel,
19
     it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
20
     Each party will bear its own attorneys’ fees and expenses.
21
           IT IS SO ORDERED.
22

23
     Dated: September 25, 2019
24
                                           _________________________________
25
                                           HON. GEORGE H. WU,
26                                         UNITED STATES DISTRICT JUDGE
27

28
